DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Swanson on 12/09/2021.
The application has been amended as follows:
Claim 1, Line 7, the phrase “configured to transmit a signal based on paint pressure sensed by the sensor” should read --configured to transmit a signal based on the paint pressure sensed by the sensor--
Claim 6 should be deleted

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to Claim 1, the reasons for allowance are substantially the same as the Claim 5 reasons for allowance in the 09/07/2021 Final Rejection, where Applicant rewrote independent Claim 1 to include all of the allowable material of previous Claims 3, 4 & 5.
Claims 2, 3, 8, 9 & 12-17 depend on Claim 1, so are also allowed.

As to Claim 7, the reasons for allowance are substantially the same as the Claim 7 reasons for allowance in the 09/07/2021 Final Rejection, where Applicant rewrote dependent Claim 7 as an independent claim including each of the limitations from the previous independent Claim 1 and all of the allowable material of previous Claim 7.

As to Claim 10, the reasons for allowance are substantially the same as the Claim 10 reasons for allowance in the 09/07/2021 Final Rejection, where Applicant rewrote dependent Claim 10 as an independent claim including each of the limitations from the previous independent Claim 1 and all of the allowable material of previous Claims 9 & 10.
Claim 11 depends on Claim 10, so is also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            

/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746